ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of second degree burglary, § 569.170, RSMo 1986, and one count of making a false declaration, § 575.060, RSMo 1986. The court sentenced him as a persistent offender to concurrent prison terms of ten years for burglary and six months for making a false declaration. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an eviden-tiary hearing. We affirm. We have reviewed the record and find the claims of eiTor are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for them *256information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).